Citation Nr: 1526859	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-35 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in September 2013.  

The Veteran requested a Travel Board hearing when he submitted his substantive appeal in December 2013.  However, in correspondence received in July 2014, the Veteran withdrew his request for a hearing before the Board.  


FINDINGS OF FACT

1.  The claims file is void of any competent evidence linking a diagnosed left foot disability to the Veteran's military service. 

2.  The claims file is void of any competent evidence linking a diagnosed right foot disability to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

2.  Criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and records from the Social Security Administration have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but as described in the introduction he declined.

In September 2013, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony before a DRO.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  

At the September 2013 hearing, the issues on appeal were clearly identified.  The DRO's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the claim of entitlement to service connection.  The DRO presiding over the hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran indicated in his substantive appeal that he believes that his bilateral foot disabilities resulted from service.  He has not reported that he incurred any specific injuries while on active duty nor has he claimed a continuity of symptomatology since active service.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Historically, the Veteran submitted a formal claim for compensation and pension benefits for a bilateral foot disability in October 2011.  The Veteran indicated that he believed his bilateral foot disabilities resulted from his active duty service.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A review of the Veteran's service treatment records does not reflect any complaints, findings, or treatment for a bilateral foot disability.  Clinical evaluation of the lower extremities was normal the Veteran's June 1965 enlistment examination.  The Veteran denied foot trouble on a report of medical history prepared in conjunction with the enlistment examination.  He reported that he sustained an injury to his left foot playing high school football and the examiner noted that the Veteran had sustained left foot trauma one year prior that was not significant.  The Veteran's May 1969 separation examination reveals that clinical evaluation of the lower extremities was normal and the Veteran denied foot trouble on a report of medical history form prepared in conjunction with the separation examination.  

Post-service VA treatment records reflect that the Veteran had reports of pain on his feet in September 2011.  The records reflect that he was assessed with calluses, corns, and flat feet during the period from September 2011 to February 2014.  He underwent a left second proximal interphalangeal joint arthroplasty in February 2014.  

Records from the Social Security Administration do not include any medical evidence and a disability determination and transmittal does not include any primary or secondary diagnoses.  

At a September 2013 hearing before a Decision Review Officer, the Veteran testified that he did not have any pain in his feet in service but he had rashes due to wet feet and tight shoes.  He indicated that he had problems with his feet soon after he got out of service but he did not seek treatment.  He testified that his current foot problems included flat feet, corns, and calluses but he denied flat feet during service.   

The Board finds that the competent evidence does not show a relationship between the Veteran's bilateral foot disabilities and his period of active service.

The record is devoid of any competent evidence or an opinion which indicates that the Veteran's bilateral foot disabilities are the result of his active service.  That is, no specific foot injury is documented in the service treatment records.

Nevertheless, service connection may also be established by continuity of symptomatology.  That is by showing that a disability or disease began during active duty service and continued to the present time. 

To this end, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the only evidence that the Veteran's currently diagnosed bilateral foot disabilities even might be related to his active service are the assertions by the Veteran.  Yet, even he has not specifically indicated that he sustained any disabilities of the feet during active duty service.  Moreover, while he has stated that he believed that his foot symptomatology resulted from service, he has not indicated that his bilateral foot symptoms began during active service and continued until the present time.  A review of the service treatment records does not reflect that the Veteran was treated for any disability of the feet during his active service.  Consequently, the criteria for service connection have not been met, and the Veteran's claims are denied. 


ORDER

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for a right foot disability is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


